DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 9, 10, 13-17, 25, 26, and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. Pub. No. 2015/0305612), hereinafter “Hunter”, in further view of Averbuch et al. (U.S. Pub. No. 2008/0118135), hereinafter “Averbuch,” in further view of Tolkowsky (U.S. Pub. No. 2010/0041949), hereinafter “Tolkowsky,” in further view of Cohen (U.S. Pub. No. 2013/0172730), hereinafter “Cohen.”

Regarding claim 25, Hunter discloses a method of registering an airway of a patient to images of the airway (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]):
generating a model of the airway based on images of the airway (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);

determining a location of a first soft point on the patient and a second soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a first pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
generating a second pathway to the first soft point in the airway (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking locations of the location sensor while the location sensor is navigated along the pathway within the airway to the first soft point (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
generating patient tidal volume breathing movement data (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization 
comparing the patient tidal volume breathing movement data with location sensor movement over a respiratory cycle (“respiratory signal derived from PTD 20 is used to gate the localization information of a medical device in the airway of patient 10” Hunter, [0085]; “recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed” Hunter, [0181]);
comparing the location of the first soft point to a static point on the patient (“confirmed location of the target tissue is determined in relation to the location of PTD 20” Hunter, [0180]-[0181]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
imaging the first soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181]) to determine whether or not the location sensor is proximate the first soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the 
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying, on a display (“display 60” Hunter, [0067]), a representation of the location sensor, a representation of the airway in which the location sensor is placed, and guidance for navigating the location sensor to the first soft point (“navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional 
when it is determined that the location sensor is proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target 
displaying guidance for navigating the location sensor to the target based on the updated registration (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “at step 1020, navigation system 70 displays on 
determining whether or not updating the registration is complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B); and 
when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying guidance for navigating the location sensor to the second soft point (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” 
However, Hunter may not explictly disclose generating a first pathway to registration points;
tracking locations of a location sensor while the location sensor is navigated along the first pathway to the registration points;
registering the model of the airway to the airway based on the tracked locations of the location sensor arriving at the registration points;
the first soft point being a nipple outline of the patient; and
the static point being a sternum.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to registration points (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path 
tracking locations of a location sensor while the location sensor is navigated along the first pathway to the registration points (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model of the airway to the airway based on the tracked locations of the location sensor arriving at the registration points (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]).
However, Hunter in further view of Averbuch may not explictly teach the first soft point being a nipple line of the patient; and
the static point being a sternum.
However, in the same field of endeavor, Tolkowsky teaches the first soft point being a nipple line of the patient (“A miniature position sensor was placed at the tip of a bronchoscope, and real-time position information during bronchoscopy was presented on a monitor simultaneously displaying 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of identifying landmarks and targets for registration with Tolkowsky’s teaching of using the nipple contour as a landmark as one of ordinary skill in the art may substitute any appropriate anatomical landmark to serve as a fiducial for registration that is present in both a pre-operative or an intra-operative images and a bronchoscopy image and substitution of one known landmark for another would obtain predictable results in allowing registration between images coordinates using landmarks common between images.
However, Hunter in further view of Averbuch in further view of Tolkowsky may not explictly teach the static point being a sternum.
However, in the same field of endeavor, Cohen teaches the static point being a sternum (“With reference to FIG. 1C, for example, the PRS 160 could serve as an anchor for registration of multiple coordinate systems since it may be attached to a patient's manubrium sternum, which is a stable place on the chest that would remain substantially fixed between the first time period and the second time period” Cohen, [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of identifying landmarks and targets for registration with Cohen’s teaching of using the sternum as a landmark as one of ordinary skill in the art may substitute any appropriate anatomical landmark to serve as a fiducial for registration that is present in both a pre-operative or an intra-operative images and a bronchoscopy image and substitution of one known landmark for another would obtain predictable results in allowing registration between images coordinates using landmarks common between images. Further, Cohen states that “An anchor may be, for example and without limitation, any object, location, implant, anatomical 

Regarding claim 26, Hunter discloses comparing the tracked locations of the location sensor within the airway (“a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]).

Regarding claim 28, Hunter discloses generating an electromagnetic field about the airway (“navigation system 70 may include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 82 that emits a series of electromagnetic fields designed to engulf patient 10” Hunter, [0082]); and
inserting the location sensor into the electromagnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62, 82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]),
the location sensor includes magnetic field sensors configured to sense the magnetic field and to generate position signals in response to the sensed magnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62,82… the position and orientation (POSE) of localization 

Regarding claim 29, Hunter discloses a method of registering an area of interest of a patient to images of the area of interest (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]):
generating a model of the area of interest based on images of the area of interest (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a first soft point and a second soft point in the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
determining a location of a target within the model of the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
 generating a first pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation 
generating a second pathway to the first soft point in the area of interest (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking locations of the location sensor while the location sensor is navigated along the second pathway within an airway to the first soft point in the area of interest (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
identifying a static point on the patient (“confirmed location of the target tissue is determined in relation to the location of PTD 20” Hunter, [0180]-[0181]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
comparing the location of the first soft point to the identified static point on the patient (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was 
imaging the first soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181])  to determine whether or not the location sensor is proximate the first soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]);
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location 
when it is determined that the location sensor is proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image 
displaying guidance for navigating the location sensor to the target based on the updated registration (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue” Hunter, [0187]);
determining whether or not updating the registration is complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B); and
when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs 

tracking locations of a location sensor while the location sensor is navigated along the first pathway to the registration points;
registering the model of the airway to the airway based on the tracked locations of the location sensor arriving at the registration points;
the first soft point being a nipple line of the patient; and
the static point being a sternum.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to registration points (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path to the Peripheral Target This process plans the pathway from the trachea entrance to the target area… the planned path (displayed in green)” Averbuch, [0066]- [0081]);
tracking locations of a location sensor while the location sensor is navigated along the first pathway to the registration points (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model of the airway to the airway based on the tracked locations of the location sensor arriving at the registration points (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).

However, Hunter in further view of Averbuch may not explictly disclose the first soft point being a nipple line of the patient; and
the static point being a sternum.
However, in the same field of endeavor, Tolkowsky teaches the first soft point being a nipple line of the patient (“A miniature position sensor was placed at the tip of a bronchoscope, and real-time position information during bronchoscopy was presented on a monitor simultaneously displaying previously acquired three-dimensional CT data. Ten to twenty metallic nipple markers, 1 mm wide, were secured on the animals' anterior chest wall for later image registration. The position sensor was touched to approximately four metallic nipple markers to register the animal's chest with the CT images.” Tolkowsky, [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of identifying landmarks and targets for registration with Tolkowsky’s teaching of using the nipple contour as a landmark as one of ordinary skill in the art may substitute any appropriate anatomical landmark to serve as a fiducial for registration that is present in both a pre-operative or an intra-operative images and a bronchoscopy image and substitution of one known landmark for another would obtain predictable results in allowing registration between images coordinates using landmarks common between images.
However, Hunter in further view of Averbuch in further view of Tolkowsky may not explictly teach the static point being a sternum.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of identifying landmarks and targets for registration with Cohen’s teaching of using the sternum as a landmark as one of ordinary skill in the art may substitute any appropriate anatomical landmark to serve as a fiducial for registration that is present in both a pre-operative or an intra-operative images and a bronchoscopy image and substitution of one known landmark for another would obtain predictable results in allowing registration between images coordinates using landmarks common between images. Further, Cohen states that “An anchor may be, for example and without limitation, any object, location, implant, anatomical feature, or a combination of the same that maintains the same P/O with respect to the patient body between the first and second time periods. By way of the anchor, the system may compute at least one transformation matrix to transform data from one coordinate system to another. Two types of exemplary anchors include physical anchors and virtual anchors. The present disclosure contemplates using physical anchors, virtual anchors, or a combination of physical and virtual anchors. Further, more anchors may provide a more-robust association of data from multiple coordinate systems.” (Cohen, [0067]).

Regarding claim 30, Hunter discloses comparing the tracked locations of the location sensor within the area of interest (“a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]).

s 1, 3, 5, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in further view of Averbuch in further view of Tolkowsky in further view of Cohen in further view of Kersten et al. (U.S. Pub. No. 2014/0334697), hereinafter “Kersten.”	

Regarding claim 1, Hunter discloses a method of registering an area of interest to images of the area of interest (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]):
generating a model of the area of interest based on images of the area of interest (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a first soft point on a patient and a second soft point on the patient in the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
determining a location of a target within the model of the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a first pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and 
generating a pathway to the first soft point in the area of interest (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]); 
tracking locations of the location sensor while the location sensor is navigated along the pathway within an airway to the first soft point in the area of interest (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
comparing the tracked locations of the location sensor within the area of interest (“a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]);
generating patient tidal volume breathing movement data based on samples from imaging movement of a patient's chest over a respiratory cycle (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a 
correlating the patient tidal volume breathing movement data with location sensor movement over a respiratory cycle (“respiratory signal derived from PTD 20 is used to gate the localization information of a medical device in the airway of patient 10” Hunter, [0085]; “recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed” Hunter, [0181]);
comparing the location of the first soft point to a static point on the patient (“confirmed location of the target tissue is determined in relation to the location of PTD 20” Hunter, [0180]-[0181]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
determining whether or not the location sensor is proximate the first soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]);
imaging the first soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181]) to determine whether or not the location sensor is proximate the first soft point (“a physician or 
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying, on a display (“display 60” Hunter, [0067]), a representation of the location sensor, a representation of the airway in which the location sensor is placed, and guidance for navigating the location sensor to the first soft point (“navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working 
when it is determined that the location sensor is proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence 
a localized registration of the model of the area of interest to the area of interest proximate the first soft point performed using the tracked location of the location sensor at the first soft point as a data point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
the comparison of the location of the first soft point to the static point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed 
the correlation of the patient tidal volume breathing movement data with location sensor movement over a respiratory cycle (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed” Hunter, [0181]-[0182]);
displaying guidance for navigating the location sensor to the target based on the updated registration (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue” Hunter, [0187]);

when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying guidance for navigating the location sensor to the second soft point (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. 
However, Hunter may not explictly disclose generating a first pathway to registration points;
tracking locations of a location sensor while the location sensor is navigated along the first pathway to the registration points;
registering the model of the airway to the airway based on the tracked locations of the location sensor arriving at the registration points;
the first soft point being a nipple line of the patient;
an optical camera; and
the static point being a sternum.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to registration points (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path 
tracking locations of a location sensor while the location sensor is navigated along the first pathway to the registration points (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model of the airway to the airway based on the tracked locations of the location sensor arriving at the registration points (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]).
However, Hunter in further view of Averbuch may not explictly disclose the first soft point being a nipple line of the patient;
an optical camera; and
the static point being a sternum.
However, in the same field of endeavor, Tolkowsky teaches the first soft point being a nipple line of the patient (“A miniature position sensor was placed at the tip of a bronchoscope, and real-time 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of identifying landmarks and targets for registration with Tolkowsky’s teaching of using the nipple contour as a landmark as one of ordinary skill in the art may substitute any appropriate anatomical landmark to serve as a fiducial for registration that is present in both a pre-operative or an intra-operative images and a bronchoscopy image and substitution of one known landmark for another would obtain predictable results in allowing registration between images coordinates using landmarks common between images.
However, Hunter in further view of Averbuch in further view of Tolkowsky may not explictly teach an optical camera; and
the static point being a sternum.
However, Hunter in further view of Averbuch in further view of Tolkowsky may not explictly teach the static point being a sternum.
However, in the same field of endeavor, Cohen teaches the static point being a sternum (“With reference to FIG. 1C, for example, the PRS 160 could serve as an anchor for registration of multiple coordinate systems since it may be attached to a patient's manubrium sternum, which is a stable place on the chest that would remain substantially fixed between the first time period and the second time period” Cohen, [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of identifying landmarks and targets for registration with Cohen’s teaching of using the sternum as a landmark as one of ordinary skill in the art may substitute any appropriate anatomical landmark to serve as a fiducial for 
However, Hunter in further view of Averbuch in further view of Tolkowsky in further view of Cohen may not explictly disclose an optical camera. 
However, in the same field of endeavor, Kersten teaches an optical camera (“Non-invasive respiratory rate measurements can be accomplished optically by use of a stationary video camera. A video camera captures the breathing movements of a patient's chest in a stream of images” Kersten, [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch in further view of Tolkowsky in further view of Cohen’s teaching of measuring the respiratory cycle via imaging with Kersten’s teaching of using an optical camera to measure the respiratory cycle as Kersten explicitly states that such a system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Regarding claim 3, Hunter discloses generating an electromagnetic field about the area of interest (“navigation system 70 may include an electromagnetic tracking system, typically comprising an 
inserting the location sensor into the electromagnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62, 82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]),
the location sensor includes magnetic field sensors configured to sense the magnetic field and to generate position signals in response to the sensed magnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62,82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]).

Regarding claim 5, Hunter discloses the first soft point is imaged using CT or ultrasonic imaging (“The images in the image dataset may be fluoroscopic images, ultrasound images, to computed tomography (CT) images, fused computed tomography-positron emission tomography (CT/PET) images, magnetic resonance imaging (MRI) images, etc.” Hunter, [0012]).

Regarding claim 9, Hunter discloses the area of interest is an airway of a patient (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]).

Regarding claim 10, Hunter discloses the model is a model of the airway of the patient (“FIG. 7, illustrates a 3D representation of hybrid “Inspiration-Expiration” 3D airway model 414 which includes a 

Regarding claim 13, Hunter discloses generating patient tidal volume breathing movement data includes:
placing a second location sensor on the patient's chest (“a sequence of motion of PTD 20 that represents the motion of an organ of patient 10 or the patient’s 10 respiratory cycle may be collected” Hunter, [0084]; “FIG. 4 is a schematic illustration indicating how markers 22 of PTD 20 can move and change orientation and shape during movement of patient 10. The graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) of patient 10. The corresponding changes in shape and orientation of PTD 20 during inhalation and exhalation are also illustrated” Hunter, [0086] and Fig. 4); and
tracking a location of the second sensor over time (“a sequence of motion of PTD 20 that represents the motion of an organ of patient 10 or the patient’s 10 respiratory cycle may be collected” Hunter, [0084]; “FIG. 4 is a schematic illustration indicating how markers 22 of PTD 20 can move and change orientation and shape during movement of patient 10. The graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) of patient 10. The corresponding changes in shape and orientation of PTD 20 during inhalation and exhalation are also illustrated” Hunter, [0086] and Fig. 4).

Regarding claim 14, while Hunter discloses generating patient tidal volume breathing movement data includes imaging the patient’s chest (“Markers 22 of PTD 20 can be viewed with the image data, 
However, in the same field of endeavor, Kersten teaches generating patient tidal volume breathing movement data includes:
imaging the patient’s chest (”The sensor means 22 can be embodied, by way of example, by a camera adapted to capture information belonging to at least a spectral component of the electromagnetic radiation 20” Kersten, [0066], Figs. 2 and 3; “FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5); and 
monitoring a location of an edge of the patient’s chest over time (“FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5; “the lines 62a and 62b are supposed to be highly indicative of the desired signal, as the shape of the indicative portion 12, the chest, forms a significant edge undergoing the breathing motion” Kersten, [0081], Fig. 7; “FIGS. 8 and 9 illustrate an exemplary motion profile obtainable by sequencing a plurality of characteristic index 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of measuring lung volume with Kersten’s teaching of using a camera to measure the respiratory cycle as Kersten explicitly states that such a system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Regarding claim 15, Hunter discloses the location sensor is navigated through a luminal network (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “s steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]; #922: “Track the location of localization element 610 of steerable catheter 600 in the airway of patient 10 using the navigation system 70” Hunter, Fig. 17A).

Regarding claim 16, Hunter discloses the location sensor is further navigated through a wall in the luminal network after navigating through the luminal network (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “medical devices may be delivered endobronchially, percutaneously, and/or endobronchially and percutaneously simultaneously” Hunter, [0145]; “target tissue may be sampled using a variety of medical devices including, but not limited to, forceps devices, needles, brushes, etc. Treatment may also be endobronchially delivered to the confirmed location of the target tissue using a variety of medical devices…” Hunter, [0185]).

Regarding claim 17, Hunter discloses the location sensor is navigated percutaneously into and through the area of interest to the first soft point (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “medical devices may be delivered endobronchially, percutaneously, and/or endobronchially and percutaneously simultaneously” Hunter, [0145]; “In certain embodiments, the target tissue may not be reachable using endobronchial methods, accordingly, after the location of the target tissue is endobronchially confirmed, the target tissue may be percutaneously intercepted. The percutaneous interception may be carried out using a percutaneous device” Hunter, [0186]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holsing & Hunter (U.S. Pub. No. 2013/0223702 and 2012/0059248), Rai et al. (U.S. Pub. No. 2012/0289825), Soper et al. (U.S. Pub. No. 2005/0182295), and Ladtkow et al. (U.S. Pub. No. 2014/0046174) disclose a variety of static and dynamic (i.e. soft) reference points for registration and tracking of bronchoscopes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785